DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Malakoff (US 2015/0291748) in view of Schulz (US 2015/0258754) and Chen et al. (US 2015/0376354).
Regarding claim 1, Malakoff teaches films comprising ethylene-based polymers (Pg. 1, Paragraph [0002]). The films are multilayer cast films include a layer A (“core layer”) between layers B and C (“one or more skin layers”) which may have the same compositions (Pg. 3, Paragraph [0042]; Pg. 9, Paragraph [0096]). The layer A may be formed from an ethylene composition having a melt index of 0.1 to 5 g/10min (Pg. 5, Paragraph [0055]). The composition may also have a first and second peak in a comonomer distribution analysis (Pg. 5, Paragraph [0063]). The compositions utilized in the layers of the multilayer films are additionally formed from metallocene catalysts (“first and second metallocene catalyzed polyethylene polymers”) (Pg. 6, Paragraph [0065]). Malakoff further teaches the compositions have a density in the range of 0.910 to 0.925 g/cc, a melt index ratio of 10 to 50, a melt index of 1 to 5 g/10 min, Mw/Mn of 2 to 4, a Mz/Mw of 1.7 to 3.5, a hafnium content of less than 5 ppm and a hafnium:zirconium content of less than 25 (Pg. 9, Paragraph [0099]-[0101]; Pg. 5, Paragraph [0058]). 
Malakoff is silent with respect to the compositions of layers B and C.
Schulz teaches multi-layer films suitable for stretch hood applications (Pg. 1, Paragraph [0002]). The films may be formed by methods including cast film techniques (Pg. 9, Paragraph [0088]). The films may include first and second outer layers films which may be formed from 100% of an ethylene polymer PE1 which has a CDBI of 60% or more, a density of 0.910 to 0.925g/cc and a melt index of from 0.5 to 5 g/10 min (Pg. 8, Paragraph [0070]). 
Chen teaches cast films including a component layer formed from LLDPE with outstanding cling properties (Pg. 1, Paragraph [0001]). The component layer further has a melt index ratio from 20 to 30 which indicates the melt fluidity of the polymer forming the layer (Pg. 2, Paragraphs [0020]-[0021]). The component layer may form the skin layer of a multilayer film construction and may be formed by metallocene catalysts (Claim 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the films of Malakoff such that the compositions of B and C, which may be the same and are outermost layers of the films, are formed from the PE1 composition which has a CDBI of 60% or more, a density of 0.910 to 0.925g/cc and a melt index of from 0.5 to 5 g/10 min as taught by Schulz which teaches this polymer as being utilized as a skin layer. Similarly, it would have been obvious to form the B and C layers such that the melt index ratio is in the range of 20 to 30 in order to indicate proper melt fluidity as taught by Chen. 
Regarding claims 2-4, Malakoff teaches the films as discussed above with respect to claim 1. As discussed above, the layer A is formed from a polyethylene composition that has a melt index in a range of 0.1 to 5 g/10 min, which overlaps with the claimed ranges. 
Regarding claims 5-7, Malakoff teaches the films as discussed above with respect to claim 1. As discussed above, the layers B and C are formed from ethylene polymers with melt indices in the range of 0.5 to 5 g/10 min, which overlaps with the claimed ranges.
Regarding claim 10, Malakoff teaches the films as discussed above with respect to claim 1. Malakoff further teaches additives being included in the films (Pg. 8, Paragraph [0084]). 
Regarding claim 11, Malakoff teaches the films as discussed above with respect to claim 1. Malakoff further teaches the thickness of the multilayer films depends on the desired properties of the films (Pg. 3, Paragraph [0040]).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). Therefore, it would have been obvious to optimize the thickness of the films of Malakoff such that the both the instant invention and that of Malakoff are directed towards the formation of cast films and it would have been obvious to form the films with a thickness of 0.1 to 20 mil. 
Regarding claims 12-13, Malakoff teaches the films as discussed above with respect to claim 1. As discussed above, the films are 3 layer films.
Regarding claims 14-19, Malakoff teach the films as discussed above with respect to claim 1. Malakoff further teaches the Elmendorf tear resistance and a Dart A impact of greater than 400 g/mil (Pg. 8, Paragraph [0089]). 
Malakoff is silent with respect to the puncture resistance of 7 in-lb/mil or greater, as required by claim 18, and further greater than 15 in-lb/mil, as required by claim 19. 
However, these properties appear to be dependent on the methods of forming the films. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, the films of applicant’s invention require they be formed from a cast method and include at least the core layer of claim 1 and the skin layer of claim 1 with the claimed melt indices. The films of claim 1 are taught by the combination of Malakoff, Schulz and Chen as discussed above and the films are formed by cast methods as discussed above. Therefore, one of ordinary skill in the art would appreciate that the films as taught by Malakoff, Schulz and Chen are substantially identical to those of applicant’s invention and would have substantially identical properties as well. These properties would include an Elmendorf Tear resistance in the MD direction of 200 g and 500 g or greater, as required by claims 14-15, a dart drop impact resistance of 200 g/mil and 800 g/mil or greater as required by claims 16-17, and a puncture resistance of 7 in-lb/mil and 15 in-lb/mil or greater, as required by claims 18-19.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 8/2/2022, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive. 
On pages 6-8, applicant argues that the combination of Malakoff in view of Gomes fails to teach each limitation of claim 1. In particular, Gomes, which was relied upon to teach the second polyethylene polymer, fails to teach the amendments regarding this polymer including a density of between 0.910 to 0.925 g/cc. Applicant further argues that the inventive examples described in the instant specification provide unexpected results of improved dart drop, higher puncture, superior clarity and haze.
The examiner concedes in that Gomes teaches a polyethylene composition with a density above 0.93 g/cc (Abstract) which is now outside of the amended claimed range. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in further view of Schulz and Chen as discussed above with respect to claim 1. 
Furthermore, the examiner notes, as discussed above with respect to claim 1, the combination of Malakoff in view of Schulz and Chen teaches each of the properties of the first and second polyethylene polymers as amended. Additionally, the films of Malakoff are formed from cast formation methods. As such, the films of Malakoff and that of the instant invention overlap in both materials and methods and one of ordinary skill in the art would appreciate that these films would also overlap in properties, including improved dart drop, higher puncture, superior clarity and haze. MPEP 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
The examiner lastly notes that the current rejection is made FINAL in view of the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783